DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1,2, 6-7, 10-11, 12-13, 17-18, 21-22 are currently pending.
 
Response to Amendment
The amendment filed on 06/22/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 03/03/2021
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Koppe (PG pub 20070062577).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koppe (PG pub 20070062577) as applied to claim 1 above, and further in view of Tang et al (Donor acceptor polymers based on 5,6-difluoro-benzo(1,2,5) thiadiazole for high performance solar cells”, 03/2016) or Tong et al (“Naphtho… solar cells”, 06/2017).
Regarding claim 1, 6, 7, Koppe teaches an organic solar cell comprising photovoltaic layer 40 that comprises one donor polymer and two non-fullerene molecular acceptors [para 28-29].

Tang et al teaches a solar cell comprising a donor polymer P8 and P9 having claimed structure.

    PNG
    media_image1.png
    403
    567
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the donor polymer of Koppe to be made of P8 or P9 of Tang et al for improving cell’s efficiency [abstract].
Or alternatively:
Tong et al teaches a solar cell comprising a donor polymer having claimed structure.

    PNG
    media_image2.png
    498
    988
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the donor polymer of Koppe to be made of PTT-DTNT-DT or PNTz4Tof Tong et al for improving cell’s efficiency [abstract].
Since modified Koppe teaches the claimed structure with claimed donor polymer, it is considered that he donor polymer exhibits temperature dependent aggregation (TDA) properties in solution, wherein the absorption onset of the polymer solution exhibits a red shift of at least 80 nm when the solution is cooled from 100°C to room temperature; or the absorption onset of the polymer solution exhibits a red shift of at least 40 nm when the solution is cooled from 100°C to 0°C. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 12, 17-18, Koppe teaches an organic solar cell comprising photovoltaic layer 40 that comprises one donor polymer and one non-fullerene molecular acceptor and one fullerene molecular acceptor [para 20 28-29].
Koppe teaches the active layer having donor polymer, but Koppe does not teach the  donor polymer having structure as claimed.
Tang et al teaches a solar cell comprising a donor polymer P8 and P9 having claimed structure.

    PNG
    media_image1.png
    403
    567
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the donor polymer of Koppe to be made of P8 or P9 of Tang et al for improving cell’s efficiency [abstract].
Or alternatively:
Tong et al teaches a solar cell comprising a donor polymer having claimed structure.

    PNG
    media_image2.png
    498
    988
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the donor polymer of Koppe to be made of PTT-DTNT-DT or PNTz4Tof Tong et al for improving cell’s efficiency [abstract].
Since modified Koppe teaches the claimed structure with claimed donor polymer, it is considered that he donor polymer exhibits temperature dependent aggregation (TDA) properties in solution, wherein the absorption onset of the polymer solution exhibits a red shift of at least 80 nm when the solution is cooled from 100°C to room temperature; or the absorption onset of the polymer solution exhibits a red shift of at least 40 nm when the solution is cooled from 100°C to 0°C. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.



Claims 10, 11, 21,22 are rejected under 35 U.S.C. 103 as being unpatentable over Koppe (PG pub 20070062577) and Tang et al (Donor acceptor polymers based on 5,6-difluoro-benzo(1,2,5) thiadiazole for high performance solar cells”, 03/2016) or Tong et al (“Naphtho… solar cells”, 06/2017) as applied to claim 1 and 12 above, and further in view of Bin et al (non-fullurene polymer solar cells…efficiency, 03/2016).
Regarding claim 10, 21, Koppe teaches the active layer having the acceptor as set forth above, but Koppe does not teach the acceptors having structure as claimed.
Bin et al teaches a solar cell comprising an acceptor having the claimed structure.

    PNG
    media_image3.png
    178
    349
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    139
    205
    media_image4.png
    Greyscale




Regarding claim 11, since modified Koppe teaches the claimed structure with claimed donor polymer and acceptors, it is considered that a difference in surface energy between the two molecular acceptors is smaller than a difference in surface energy between the donor polymer and either of the two molecular acceptors. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 22, since modified Koppe teaches the claimed structure with claimed donor polymer and non-fullerene acceptor, it is considered that a surface energy of the fullerene acceptor is higher than a surface energy of the donor polymer and a surface energy of the non-fullerene molecular acceptor. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Koppe does not teach amended claim 1.
The examiner respectfully disagrees. In one embodiment, Koppe teaches an organic solar cell comprising photovoltaic layer 40 that comprises one donor polymer and two non-fullerene molecular acceptors [para 28-29]. Para 24 of Koppe is just one of plurality embodiments that Koppe listed out.
Koppe does not teach amended claim 12.
The examiner respectfully disagrees. In one embodiment, Koppe teaches an organic solar cell comprising photovoltaic layer 40 that comprises one donor polymer and one non-fullerene molecular acceptor and one fullerene molecular acceptor [para 20 28-29]. Para 24 of Koppe is just one of plurality embodiments that Koppe listed out.It is noted that claim 1 and 12 are required the PV layer comprising, but not consisting of, it means there may be other acceptors or materials in the PV layer.
Tang et al or Tong et al does not teach the amendment claim 1 and 12.
The examiner respectfully disagrees. Kopper teaches the PV layer having structure as claim 1 and 12. Also, Tang and Tong et al are only applied to teach the material of the donor or structure of the donor, but not applied to teach the PV layer having donor and acceptor as recited in claim 1 and 12.
None of cited reference teaches claims 10 and 21.
The examiner respectfully disagrees. Modified Koppe teaches claims 10 and 21 as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726